Citation Nr: 0011297	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-05 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from April 1971 to April 1979.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
By Motion dated in April 2000, the veteran and his 
representative requested immediate advancement of this matter 
on the docket.  This Motion was denied.  This matter is now 
ready for review and is before the Board for resolution.  


FINDINGS OF FACT

1.  The veteran was diagnosed with diabetes mellitus in 
November 1980.  

2.  Competent medical evidence of record establishes that the 
veteran's diabetes mellitus manifested to a compensable 
degree within one year of the veteran's separation from 
service.


CONCLUSION OF LAW

Diabetes mellitus may be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991); 38 C.F.R. § 3.102, 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for diabetes mellitus.  Specifically, the veteran 
alleges that he was diagnosed with diabetes mellitus in March 
1980, less than one year after his discharge from active 
service (in his formal claim, the veteran alleges that he was 
initially diagnosed with diabetes mellitus in January 1980, 
but at all other times, he alleges that he was initially 
diagnosed in March 1980).  As such, the veteran contends that 
his diabetes mellitus manifested to a compensable degree 
within one year of his discharge from service, and that 
therefore, he is entitled to service connection for diabetes 
mellitus on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The threshold question before the Board is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1999).  Service connection may also be 
granted for certain diseases, such as diabetes mellitus, when 
they are manifest to a compensable degree within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition for which the United States Court of Appeals for 
Veterans Claims has established by case law that lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran's service medical records are silent for 
complaints of, treatment for or a diagnosis of diabetes 
mellitus.  However, service medical records do show that the 
veteran has a family history of diabetes, a history of high 
blood pressure, a visual impairment, and was seen regularly 
in connection with his participation in a weight reduction 
program.  

The veteran alleges that Dr. Ivanoff with the Brighton Health 
Center in Brighton, Michigan, initially diagnosed him with 
diabetes mellitus in mid March 1980.  The veteran has been 
unable to obtain medical records from Dr. Ivanoff or the 
Brighton Heath Center documenting his initial treatment and 
diagnosis in March 1980.  In support of his contention 
however, the veteran has submitted statements and affidavits 
from several lay persons including his spouse, all of whom 
attest that he has been an insulin dependent diabetic since 
1980 and some of whom indicate that the veteran's mother died 
as a result of complications from diabetes.  In her 
statements, the veteran's spouse indicates that she was 
present when Dr. Ivanoff diagnosed the veteran with diabetes 
in March 1980.  She also states that she herself is a 
diabetic and that she was involved in helping the veteran to 
maintain his prescribed diet and in purchasing diabetes 
medication for herself as well as for the appellant in 1980.  

Available post-service medical records show that upon the 
referral of Dr. Ivanoff, the veteran was treated at McPherson 
Community Hospital in November 1980.  The medical record from 
McPherson Community Hospital shows that the physician noted 
the following:

This 27-year-old white male was referred 
to me by Dr. Iwanow at Brighton Health 
Center with a history of diabetes 
discovered in the recent past (emphasis 
added).

The treatment record from McPherson Hospital indicates that 
the veteran was diagnosed with uncontrolled, insulin 
dependent diabetes mellitus and it was noted that efforts to 
treat the veteran's diabetes through diet and oral 
hypoglycemic agents had failed.  Of particular note are the 
laboratory results of a glycohemoglobin test.  The results 
indicate that normal glycohemoglobin levels fall between 4-8 
percent, while values falling between 8-12 percent are 
considered transitional and values above 12 percent reflect 
"a long term exposure to elevated blood glucose levels."  
The results of the veteran's November 1980 testing showed 
that he had a glycohemoglobin level of 14.6 percent.  Thus, 
these results appear to indicate that within just over one 
year following his discharge from service, the veteran 
already had long term exposure to elevated blood glucose 
levels.  

The claims file also contains statements dated in May 1989 
and May 1992 from several physicians who indicate that the 
veteran currently suffers from diabetes mellitus associated 
with severe diabetic nephropathy, diabetic neuropathy and 
peripheral vascular disease.  A review of the claims file 
also shows that the veteran developed multiple superficial 
ulcerations of the bilateral ankles and legs and 
onychomycosis.  Statements from the veteran as well as a 
Physician's Report for Aid and Attendance or Housebound 
Benefits shows that the veteran ultimately underwent 
amputation of both lower extremities as a result of the 
progression of his diabetes mellitus.

In a statement dated in March 2000, Jeffrey Sweet, M.D., an 
attending physician with Brighton Health Center opined that 
it is highly likely that the veteran's diabetes had an onset 
prior to April 25, 1980.  Specifically, Dr. Sweet states that 

[a]ccording to the earliest available 
documentation from Dr. Manjuanth in 
November 1980, his blood sugars were 
already greater than 300 mg/dl.  His GAD 
65 antibody was negative, indicating that 
he has type II diabetes.  Based on this 
information and considering the natural 
history of type II diabetes, it is highly 
likely that [the veteran's] diabetes 
began prior to April 25,1980 (emphasis 
added).

The Board is persuaded that an evaluation of the full context 
of the evidence of record shows that the veteran developed 
diabetes mellitus within the applicable one-year presumption 
period following his discharge from active service and that 
it was manifested to a degree of 10 percent.  Accordingly, 
the Board holds that the veteran is entitled to a grant of 
service connection for diabetes mellitus.


ORDER

Service connection for diabetes mellitus is granted.



		
	RAYMOND F. FERNER 
	Acting Member, Board of Veterans' Appeals



 

